Exhibit 10.1
2009 Performance Unit Award
PHH CORPORATION
2009 PERFORMANCE UNIT
AWARD NOTICE
We are pleased to notify you that PHH Corporation (the “Company”) has awarded
you this 2009 Performance Unit Award. The Performance Unit Award represent the
Company’s unfunded and unsecured promise to issue shares of the Company’s Stock
at a future date subject to the terms and conditions of this Performance Unit
Award Notice, the attached Performance Unit Award Agreement (the “Agreement”)
and the PHH Corporation 2005 Equity and Incentive Plan (the “Plan”). This
Performance Unit Award Notice (the “Award Notice”) constitutes part of and is
subject to the terms and provisions of the Agreement and the Plan. Capitalized
terms used but not defined in this Award Notice shall have the meanings set
forth in the Agreement or the Plan.

     
Grantee:
  [Name]
 
   
Participant #:
  [ID]
 
   
Grant Date:
  March 25, 2009
 
   
Target Shares:
  [                    ]
 
   
Earned Shares:
  The Earned Shares are the shares of Stock determined by multiplying the Target
Shares by the Achieved Percentage based on the Target Performance Level achieved
by the Company for the Target Measurement Period as described in the chart
below, and as determined by the Compensation Committee in its discretion.
 
   
Settlement:
  Subject to the terms of the Agreement and the Plan, the Earned Shares will be
paid on or after January 1, 2012, and on or before April 30, 2012 (the date of
payment is referred to herein as the “Settlement Date”). Failure to achieve any
Targeted Performance Level during the Target Measurement Period shall result in
the forfeiture of your rights under this Award and termination of the Agreement.

Target Measurement Period (“TMP”) — January 1, 2009 through December 31, 2011
[continued on the next page]
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



2009 Performance Unit Award
Targeted Performance Levels

                      Cumulative PHH         Corporation Pre-Tax Net        
Income After         Non-Controlling     Targeted Performance   Interest1    
Level   During TMP   Achieved Percentage
Threshold
    [***]       50 %
Target
    [***]       100 %
Outstanding
    [***]       120 %

 

1   The Compensation Committee shall have the authority and discretion to
exclude the impact of certain extraordinary or unusual accounting adjustments,
income items or expense items from the calculation of PHH Corporation’s pre-tax
net income after non-controlling interest during the TMP which are reasonably
considered to be outside of the control of management.

We congratulate you on the recognition of your importance to our organization
and its future.

            PHH CORPORATION
      By:           Name:   Terence Edwards        Title:   President & CEO, PHH
Corporation        Date:  March 25, 2009     

RETAIN THIS NOTIFICATION AND YOUR AWARD AGREEMENT WITH
YOUR IMPORTANT DOCUMENTS AS A RECORD OF THIS AWARD.
 

[***]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 



--------------------------------------------------------------------------------



 



PHH CORPORATION
PERFORMANCE UNIT AWARD AGREEMENT
     PHH Corporation, a Maryland corporation (the “Company”) has granted to the
individual (the “Grantee”) named in the Performance Unit Award Notice to which
this Performance Unit Award Agreement (the “Agreement”) is attached, a
Performance Unit Award relating to the common stock, par value $0.01 per share,
of the Company, subject to the terms and conditions set forth in the Award
Notice and this Agreement. The Award has been granted pursuant to the PHH
Corporation 2005 Equity and Incentive Plan (the “Plan”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has the authority under and pursuant to the Plan to
grant and establish the terms of awards to eligible employees of the Company and
its Subsidiaries; and
     WHEREAS, the Compensation Committee of the Board of Directors desires to
grant an Award to the Grantee, subject to the terms and conditions of the Plan,
the Award Notice and this Agreement.
     In consideration of the provisions contained in this Agreement, the Company
and the Grantee agree as follows:
     1. The Plan. The Award granted to the Grantee hereunder is pursuant to the
Plan. The terms of the Plan are hereby incorporated in this Agreement. Terms
used in this Agreement which are not defined in this Agreement shall have the
meanings used or defined in the Plan.
     2. Grant of Award.
          a. Subject to the terms and conditions set forth in the Plan and this
Agreement, the Grantee is hereby granted this Performance Unit Award (the
“Award”).
          b. The Grantee is not required to make any monetary payment (other
than applicable tax withholding, if any, and payment of the par value of the
Stock, if required by law) as a condition to receiving shares of Stock issued
upon settlement of the Award.
     3. Termination of Employment. Notwithstanding any other provision of the
Plan to the contrary, upon the termination of the Grantee’s employment with the
Company and its Subsidiaries for any reason whatsoever before December 31, 2011,
the Award shall immediately and automatically terminate and no payment will be
made.
     4. Settlement.
          a. Issuance of Shares of Stock. On the Settlement Date, the Company
shall issue to the Grantee the Earned Shares, as described in the Award Notice,
after any adjustments as provided under Section 5 of the Plan; provided,
however, that the Grantee shall remain required to remit to the Company such
amount that the Company determines is necessary to meet all required minimum
withholding taxes.

 



--------------------------------------------------------------------------------



 



          b. Change in Control. Upon the occurrence of a Change in Control that
occurs before December 31, 2011, the performance conditions in this Award shall
be deemed to be fully achieved and the Award shall be fully paid.
          c. Certificate Registration. The certificate for the shares issued in
settlement of the Award shall be registered in the name of the Grantee, or, if
applicable, in the names of the Grantee’s heirs.
          d. Restrictions on Grant of the Award and Issuance of Shares. The
grant of this Award and issuance of shares of Stock upon settlement of the Award
shall be subject to and in compliance with all applicable requirements of
federal, state or foreign law with respect to such securities. No shares of
Stock may be issued hereunder if the issuance of such shares would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’s legal counsel to be necessary to the lawful issuance of any shares
subject to the Award shall relieve the Company of any liability in respect of
the failure to issue such shares as to which such requisite authority shall not
have been obtained. As a condition to the settlement of the Award, the Company
may require the Grantee to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.
          e. Fractional Shares. The Company shall not be required to issue
fractional shares upon the settlement of the Award.
          f. Dividend Equivalents. No dividend equivalents will be paid with
respect to the Award.
     5. Tax Obligations. As a condition to the granting of the Award and the
settlement thereof, the Grantee agrees to remit to the Company or any of its
applicable Subsidiaries such sum as may be necessary to discharge the Company’s
or such Subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or an applicable Subsidiary any and all required minimum
withholding taxes. To satisfy such obligation, Grantee agrees to have the
Company withhold a number of whole shares of Stock otherwise deliverable to
Grantee in settlement of the Award having a Fair Market Value, as of the date on
which the tax withholding obligations arise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates.
     6. No Rights to Continued Employment; Loss of Office. Neither this
Agreement nor the Award shall be construed as giving the Grantee any right to
continue in the employ of the Company or any of its Subsidiaries, or shall
interfere in any way with the right of the Company to terminate such employment.
Notwithstanding any other provision of the Plan, the Award, this Agreement or
any other agreement (written or oral) to the contrary, for purposes of the Plan
and the Award, a termination of employment shall be deemed to have occurred on
the date upon

-2-



--------------------------------------------------------------------------------



 



which the Grantee ceases to perform active employment duties for the Company
following the provision of any notification of termination or resignation from
employment, and without regard to any period of notice of termination of
employment (whether expressed or implied) or any period of severance or salary
continuation. Notwithstanding any other provision of the Plan, the Award, this
Agreement or any other agreement (written or oral) to the contrary, the Grantee
shall not be entitled (and by accepting an Award, thereby irrevocably waives any
such entitlement), by way of compensation for loss of office or otherwise, to
any sum or other benefit to compensate the Grantee for the loss of any rights
under the Plan as a result of the termination or expiration of an Award in
connection with any termination of employment. No amounts earned pursuant to the
Plan or any Award shall be deemed to be eligible compensation in respect of any
other plan of the Company or any of its Subsidiaries.
     7. Rights as a Stockholder. The Grantee shall have no rights as a
stockholder with respect to any shares which may be issued in settlement of the
Award until the date of the issuance of a certificate for such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate is issued, except as provided Section 5 of the Plan.
     8. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Stock issued pursuant to this Agreement. The
Grantee shall, at the request of the Company, promptly present to the Company
any and all certificates representing shares acquired pursuant to this Agreement
in the possession of the Grantee in order to carry out the provisions of this
Section.
     9. Nontransferability. Prior to the issuance of shares of Stock pursuant to
this Agreement, neither this Agreement nor any shares subject to this Agreement
shall be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Grantee, except transfer by will or by the laws of descent and distribution. All
rights with respect to the Agreement shall be exercisable during the Grantee’s
lifetime only by the Grantee or the Grantee’s guardian or legal representative.
     10. Amendments. The Committee may amend this Agreement at any time;
provided, however, that no such amendment may adversely affect the Grantee’s
rights under this Agreement without the consent of the Grantee, except to the
extent such amendment is reasonably determined by the Committee in its sole
discretion to be necessary to comply with applicable law or to prevent a
detrimental accounting impact. No amendment or addition to this Agreement shall
be effective unless in writing.
     11. Section 409A. This Award is intended to comply with, or otherwise be
exempt from, Section 409A of the Code. This Award shall be administered,
interpreted and construed in a manner consistent with such Code section. Should
any provision of this Agreement or the Award be found not to comply with, or
otherwise be exempt from, the provisions of Section 409A of the Code, it shall
be modified and given effect, in the sole discretion of the Committee and
without requiring your consent (notwithstanding the provisions of Section 10
above), in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A of
the Code.

-3-



--------------------------------------------------------------------------------



 



     12. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in the Grantee’s employment records, or such other
address as the Grantee may designate in writing to the Company, or the Company,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Grantee.
     13. Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Grantee and the Grantee’s heirs,
executors, administrators, successors and assigns.
     14. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.
     15. Integrated Agreement. The Award Notice, this Agreement and the Plan
constitute the entire understanding and agreement of the Grantee and the Company
with respect to the subject matter contained herein or therein and supersedes
any prior agreements, understandings, restrictions, representations, or
warranties among the Grantee and the Company with respect to such subject matter
other than those as set forth or provided for herein or therein. To the extent
contemplated herein or therein, the provisions of the Award Notice and the
Agreement shall survive any settlement of the award and shall remain in full
force and effect.
     16. Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the internal laws
of the State of Maryland, without effect to the conflicts of laws principles
thereof.
     17. Authority. The Committee shall have full authority to interpret and
construe the terms of the Plan, the Award Notice, and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive on all parties.
*   *   *   *   *

-4-